Exhibit 10.92

 

COMPENSATION AGREEMENT

 

This Compensation Agreement (this “Agreement”) is entered into as of
January     , 2010 by and between BIO-key International, Inc., a Delaware
corporation (the “Company”), and Thomas J. Colatosti (“Colatosti”).

 

Introduction

 

Colatosti is currently the Chairman of the Company’s Board of Directors.  The
Company desires to retain the services of Colatosti as described herein and
Colatosti desires to provide such services to the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 


1.                                       TERM; TIME COMMITMENT.  THE TERM OF
THIS AGREEMENT WILL BE FOR TWO YEARS, COMMENCING EFFECTIVE AS OF JANUARY 1, 2010
(THE “TERM”), UNLESS EARLIER TERMINATED PURSUANT TO SECTION 6.  COLATOSTI WILL
PROVIDE CONSULTING SERVICES TO THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES
DURING THE TERM AT SUCH TIMES AS MAY BE AGREED BY THE COMPANY AND COLATOSTI, IN
THEIR MUTUAL DISCRETION.


 


2.                                       DUTIES.  COLATOSTI WILL PROVIDE
SERVICES WITH RESPECT TO SUCH MATTERS AS THE COMPANY AND COLATOSTI MAY AGREE. 
AS AN INTEGRAL PART OF THE SERVICES TO BE PROVIDED FOR HEREIN, DURING THE TERM,
COLATOSTI WILL ADHERE TO THE PROVISIONS OF SECTION 4.


 


3.                                       COMPENSATION.  FROM AND AFTER
JANUARY 1, 2010, THE COMPANY WILL PAY COLATOSTI AT A RATE OF $5,000 PER MONTH,
PAYABLE IN ARREARS, DURING THE TERM.  SUCH PAYMENTS SHALL BE MADE ON THE LAST
BUSINESS DAY OF EACH MONTH DURING THE TERM WITH THE FIRST PAYMENT DUE ON
JANUARY 29, 2010 AND THE LAST PAYMENT DUE ON DECEMBER 31, 2011.  THIS CASH
COMPENSATION IS INTENDED TO COMPRISE ALL OF THE CASH COMPENSATION TO BE PAID TO
COLATOSTI FOR SERVICES RENDERED TO THE COMPANY, INCLUDING SERVICE ON THE
COMPANY’S BOARD OF DIRECTORS.  COLATOSTI SHALL BE REIMBURSED BY THE COMPANY FOR
REASONABLE EXPENSES INCURRED IN PERFORMING HIS DUTIES HEREUNDER.  COLATOSTI WILL
NOT BE ELIGIBLE FOR ANY COMPANY BENEFITS.  COLATOSTI SHALL HAVE THE
RESPONSIBILITY FOR THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES FOR
COMPENSATION PAYABLE TO COLATOSTI HEREUNDER; PROVIDED, HOWEVER, TO THE EXTENT
REQUIRED BY LAW, THE COMPANY MAY WITHHOLD FROM COMPENSATION PAYABLE TO COLATOSTI
ALL APPLICABLE FEDERAL, STATE AND LOCAL WITHHOLDING TAXES.


 


4.                                       CONFIDENTIALITY; INTELLECTUAL PROPERTY.


 


(A)           COLATOSTI WILL NOT AT ANY TIME, DIRECTLY OR INDIRECTLY, DISCLOSE
OR DIVULGE, EXCEPT AS REQUIRED IN CONNECTION WITH THE PERFORMANCE OF COLATOSTI’S
DUTIES FOR THE COMPANY, ANY CONFIDENTIAL INFORMATION (AS HEREINAFTER DEFINED). 
AS USED HEREIN, “CONFIDENTIAL INFORMATION” MEANS ALL TRADE SECRETS AND ALL OTHER
INFORMATION OF A BUSINESS, FINANCIAL, MARKETING, TECHNICAL OR OTHER NATURE
PERTAINING TO THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE, INCLUDING

 

--------------------------------------------------------------------------------



 


INFORMATION OF OTHERS THAT THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE HAS AGREED
TO KEEP CONFIDENTIAL; PROVIDED, THAT CONFIDENTIAL INFORMATION SHALL NOT INCLUDE
ANY INFORMATION THAT HAS ENTERED OR ENTERS THE PUBLIC DOMAIN THROUGH NO FAULT OF
COLATOSTI OR WHICH COLATOSTI IS REQUIRED TO DISCLOSE BY LEGAL PROCESS. 
COLATOSTI SHALL MAKE NO USE WHATSOEVER, DIRECTLY OR INDIRECTLY, OF ANY
CONFIDENTIAL INFORMATION, EXCEPT AS REQUIRED IN CONNECTION WITH THE PERFORMANCE
OF COLATOSTI’S DUTIES FOR THE COMPANY.


 


(B)           UPON THE COMPANY’S REQUEST AT ANY TIME AND FOR ANY REASON,
COLATOSTI SHALL IMMEDIATELY DELIVER TO THE COMPANY ALL MATERIALS (INCLUDING ALL
COPIES) IN COLATOSTI’S POSSESSION WHICH CONTAIN OR RELATE TO CONFIDENTIAL
INFORMATION.


 


(C)           ALL INVENTIONS, DEVELOPMENTS OR IMPROVEMENTS MADE BY COLATOSTI,
EITHER ALONE OR IN CONJUNCTION WITH OTHERS, AT ANY TIME OR AT ANY PLACE DURING
THE TERM, WHETHER OR NOT REDUCED TO WRITING OR PRACTICE DURING SUCH TERM, WHICH
RELATE TO THE BUSINESS IN WHICH THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE IS
ENGAGED OR IN WHICH THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE INTENDS TO
ENGAGE, SHALL BE THE EXCLUSIVE PROPERTY OF THE COMPANY.  COLATOSTI SHALL
PROMPTLY DISCLOSE ANY SUCH INVENTION, DEVELOPMENT OR IMPROVEMENT TO THE COMPANY,
AND, AT THE REQUEST AND EXPENSE OF THE COMPANY, SHALL ASSIGN ALL OF COLATOSTI’S
RIGHTS TO THE SAME TO THE COMPANY.  COLATOSTI SHALL SIGN ALL INSTRUMENTS
NECESSARY FOR THE FILING AND PROSECUTION OF ANY APPLICATIONS FOR OR EXTENSION OR
RENEWALS OF LETTERS PATENT OF THE UNITED STATES OR ANY FOREIGN COUNTRY WHICH THE
COMPANY DESIRES TO FILE. ALL COPYRIGHTABLE WORK BY COLATOSTI RELATING TO THE
COMPANY’S BUSINESS OR ANY SUBSIDIARY’S BUSINESS DURING THE TERM IS INTENDED TO
BE “WORK MADE FOR HIRE” AS DEFINED IN SECTION 101 OF THE COPYRIGHT ACT OF 1976,
AND SHALL BE THE PROPERTY OF THE COMPANY.  IF THE COPYRIGHT TO ANY SUCH
COPYRIGHTABLE WORK IS NOT THE PROPERTY OF THE COMPANY BY OPERATION OF LAW,
COLATOSTI WILL, WITHOUT FURTHER CONSIDERATION, ASSIGN TO THE COMPANY ALL RIGHT,
TITLE AND INTEREST IN SUCH COPYRIGHTABLE WORK AND WILL ASSIST THE COMPANY AND
ITS NOMINEES IN EVERY WAY, AT THE COMPANY’S EXPENSE, TO SECURE, MAINTAIN AND
DEFEND FOR THE COMPANY’S BENEFIT COPYRIGHTS AND ANY EXTENSIONS AND RENEWALS
THEREOF ON ANY AND ALL SUCH WORK INCLUDING TRANSLATIONS THEREOF IN ANY AND ALL
COUNTRIES, SUCH WORK TO BE AND TO REMAIN THE PROPERTY OF THE COMPANY WHETHER
COPYRIGHTED OR NOT.


 


5.                                       REMEDIES.  WITHOUT LIMITING THE
REMEDIES AVAILABLE TO THE COMPANY, COLATOSTI ACKNOWLEDGES THAT A BREACH OF ANY
OF THE COVENANTS CONTAINED IN SECTION 4 HEREIN COULD RESULT IN IRREPARABLE
INJURY TO THE COMPANY FOR WHICH THERE MIGHT BE NO ADEQUATE REMEDY AT LAW, AND
THAT, IN THE EVENT OF SUCH A BREACH OR THREAT THEREOF, THE COMPANY SHALL BE
ENTITLED TO OBTAIN A TEMPORARY RESTRAINING ORDER AND/OR A PRELIMINARY INJUNCTION
AND A PERMANENT INJUNCTION RESTRAINING COLATOSTI FROM ENGAGING IN ANY ACTIVITIES
PROHIBITED BY SECTION 4 HEREIN OR SUCH OTHER EQUITABLE RELIEF AS MAY BE REQUIRED
TO ENFORCE SPECIFICALLY ANY OF THE COVENANTS OF SECTION 4.  THE FOREGOING
PROVISIONS AND THE PROVISIONS OF SECTION 4 HEREIN SHALL SURVIVE THE TERM OF THIS
AGREEMENT AND THE TERMINATION OF COLATOSTI’S SERVICES WITH THE COMPANY, AND
SHALL CONTINUE THEREAFTER IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
TERMS.


 


6.                                       TERMINATION.  COLATOSTI’S ENGAGEMENT BY
THE COMPANY HEREUNDER MAY BE TERMINATED AT ANY TIME BY THE COMPANY WITH OR
WITHOUT CAUSE, OR BY COLATOSTI UPON AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO THE COMPANY.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN, (A) IF
COLATOSTI’S SERVICES HEREUNDER ARE TERMINATED BY THE COMPANY FOR ANY REASON, THE
COMPANY

 

2

--------------------------------------------------------------------------------



 


SHALL NEVERTHELESS BE REQUIRED TO MAKE ANY AND ALL PAYMENTS TO COLATOSTI
HEREUNDER AS AND WHEN DUE, INCLUDING WITHOUT LIMITATION ANY PAYMENTS THAT HAD
ACCRUED BUT HAD NOT BEEN PAID PRIOR TO THE DATE OF TERMINATION AND (B) IF
COLATOSTI’S SERVICES HEREUNDER ARE TERMINATED BY COLATOSTI, THE COMPANY SHALL
HAVE NO FURTHER OBLIGATION TO MAKE ANY PAYMENTS TO COLATOSTI HEREUNDER EXCEPT
FOR PAYMENTS THAT HAD ACCRUED BUT HAD NOT BEEN PAID PRIOR TO THE DATE OF
TERMINATION.


 


7.             ENFORCEABILITY, ETC.  THIS AGREEMENT SHALL BE INTERPRETED SO AS
TO BE EFFECTIVE UNDER APPLICABLE LAW, BUT IF ANY PORTION HEREOF IS PROHIBITED OR
INVALID, SUCH PORTION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS AGREEMENT.


 


9.             AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND COLATOSTI.  NO
WAIVER OF THIS AGREEMENT OR ANY PROVISION HEREOF SHALL BE BINDING UPON THE PARTY
AGAINST WHOM ENFORCEMENT OF SUCH WAIVER IS SOUGHT UNLESS IT IS MADE IN WRITING
AND SIGNED BY OR ON BEHALF OF SUCH PARTY.  NO DELAY OR OMISSION IN EXERCISING
ANY RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER
RIGHT.


 


10.           BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING ON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS AND ADMINISTRATORS, SUCCESSORS AND ASSIGNS, EXCEPT THAT THE RIGHTS AND
OBLIGATIONS OF COLATOSTI HEREUNDER ARE PERSONAL AND MAY NOT BE ASSIGNED WITHOUT
THE COMPANY’S PRIOR WRITTEN CONSENT.


 

11.           Choice of Law and Jurisdiction. This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the Commonwealth of Massachusetts.  Each of the parties hereto hereby
irrevocably consents and submits to the exclusive jurisdiction of the state
courts of the Commonwealth of Massachusetts, and of the United States District
Court located in Boston, Massachusetts in connection with any suit, action, or
other proceeding concerning this Agreement.

 


12.           INDEPENDENT CONTRACTOR.  THE PARTIES AGREE THAT COLATOSTI IS AN
INDEPENDENT CONTRACTOR, AND NOTHING HEREIN OR IN THE RELATIONSHIP OF THE PARTIES
SHALL ALTER OR AFFECT SUCH STATUS.


 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE FINAL AND ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREBY, AND
REPLACES AND SUPERSEDES ALL OTHER AGREEMENTS AND UNDERSTANDINGS RELATING
THERETO.


 


14.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, AND COUNTERPARTS BY FACSIMILE, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


15.           NO CONFLICTS.  COLATOSTI REPRESENTS TO THE COMPANY THAT COLATOSTI
IS NOT A PARTY TO OR BOUND BY ANY AGREEMENT OR COMMITMENT THAT CONFLICTS WITH
THE OBLIGATIONS OF COLATOSTI UNDER THIS AGREEMENT.


 


[SIGNATURE PAGE FOLLOWS]


 


3

--------------------------------------------------------------------------------


 

This Agreement has been executed and delivered as a sealed instrument as of the
date first above written.

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Charles Romeo

 

 

Charles Romeo

 

 

Chair Compensation Committee 1-12-2010

 

 

 

 

 

/s/ Thomas J. Colatosti

 

Thomas J. Colatosti 1/12/2010

 

--------------------------------------------------------------------------------